COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-11-00375-CV


IN RE KENT ALTONIO ROGERS                                             RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that the petition should be dismissed as moot. Accordingly, relator’s

petition for writ of mandamus is dismissed as moot.

                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and MCCOY, JJ.

DELIVERED: November 1, 2011




      1
       See Tex. R. App. P. 47.4, 52.8(d).